Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 03 February 2022 and Request for Continued Examination (RCE) of 04 March 2022. Claims 1-9 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the rejection of claims 1, 2 and 4 under 35 USC 112(b) as set forth in the office action of 05 November 2021 have been considered and are persuasive. Therefore, the rejection of claims 1, 2 and 4 under 35 USC 112(b) as set forth in the office action of 05 November 2021 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 3 and 5-9 under 35 USC 112(b) as set forth in the office action of 05 November 2021 have been considered and are NOT persuasive. Applicant has not amended claims 3, 5, 6 and 8 accordingly. See 35 USC 112(b) below.
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 USC 103 as set forth in the office action of 05 November 2021 have been considered and-
(a) Applicant argues : Simon merely teaches "[a] signal is transmitted from a Application No. 16/711,848remote source, such as a satellite, to one or more ground transmitters." "[government mandated speed limit information will be sent to all Ground Transmitters via satellite or wireless service in the specified area(s)". The ground transmitters then send signals to the vehicles. In other words, the satellites only directly communicate with the ground transmitters. However, claim 1 has been amended to recite that the second control information (which is defined in the claims as "configured to control a component of the autonomous driving vehicle in order to limit speed of the autonomous driving vehicle") is transmitted "... .from the satellite directly to a satellite receiver included in the autonomous driving vehicle." Because the cited art teaches that the information in Simon is transmitted from the satellites only to the ground transmitters.

	The Examiner’s Response (a)-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 1) Simon does in fact teach the information is transmitted from the satellite directly to a satellite receiver in the vehicle in at least lines 55-65 of Col.1; lines 6-7 and 42-44 of Col.2; lines 59-61 of Col.3; lines 10-11 and 18-19 of Col.4 and claim 6 (e.g. “Ground Transmitter would primarily work independent of satellite .... Ground Transmitters could also work in conjunction with satellites to insure accuracy … a mode called Automatic Satellite Mode, which automatically switches to satellite transmitting if Speed Limit Enforcer's Receiving Device detects a defected or malfunctioning Ground Transmitter that is temporarily unable to transmit …; until receiver picks up a signal via Ground Transmitter or Satellite Transmitter … transmitters via satellite would send a signal to the … Receiving Device; the Ground or Satellite Transmitters will be capable of communicating with … Receiving Device; … information sent to vehicle receivers from Ground or Satellite Transmitters”). 2) Further, Examiner would like to note that Simon is simply being used to show that the concept of a satellite transmitting speed information to a receiver in the vehicle is well known; the rest of the limitations of claim 1 are each disclosed by Parks as modified by Ilarregui including the satellite transmitting the second control information from the satellite directly to the satellite receiver included in the autonomous driving vehicle (see at least Parks Figure 1). 
(b) Applicant argues: the transmission of information from the satellites in Simon is not sent "based on a reception condition of the signal from the autonomous driving vehicle received by the receiver", as required in claim 1. In fact, this is impossible because the vehicle does not transmit information to the satellite in Simon. Even so, there is absolutely no discussion of reception quality between the satellite and the vehicles. 

The Examiner’s Response (b)-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner notes that each and every limitation of claim 1 except for the “speed” limitation is disclosed by Parks as modified by Ilarregui such as “a second transmitter configured to transmit, to a satellite, information that is used by the satellite to transmit second control information, which is configured to control the autonomous driving vehicle, from the satellite directly to a satellite receiver included in the autonomous driving vehicle based on a reception condition of the signal from the autonomous driving vehicle received by the receiver” and Simon is only brought in to simply show that information being transmitted from the satellite to the receiver included in the vehicle could be speed limit information that is used by the vehicle in order to limit speed of the vehicle.
(c) Applicant argues : Ilarregui does not teach one vehicle transmitting any … information to an autonomous vehicle … much less is sent "based on a reception condition of the signal from the autonomous driving vehicle received by the receiver," as required by claim 5 … There is simply no teaching or suggestion in the cited art of transmitting any control information to an autonomous vehicle based on a reception condition of the signal from the autonomous driving vehicle received by the receiver of the other vehicle.

The Examiner’s Response (c)-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 1) Examiner would like to note that it is unclear, to the Examiner, why Applicant is arguing “There is simply no teaching or suggestion in the cited art of transmitting any control information to an autonomous vehicle based on a reception condition of the signal from the autonomous driving vehicle received by the receiver of the other vehicle” (emphasis added). Such limitation is not included in any of the claims, nor does it have support in the specification. 2) Examiner first points to Parks which discloses a second transmitter configured to transmit, to a satellite, information that is used by the satellite to transmit second control information, which is configured to control the autonomous driving vehicle, to a satellite receiver included in the autonomous driving vehicle based on a condition of communication signals between the autonomous driving vehicle and the receiver (see at least Parks Figure 1, [0006], [0024], [0026], [0027] and [0035]). Based on at least Figure 1 of Parks, it is clear that the communication signals between the autonomous driving vehicle and the receiver include the signal from the autonomous driving vehicle received by the receiver and as such the condition would include the reception condition; however, since Parks does not explicitly mention/disclose such, Examiner has used Ilarregui in order to expedite prosecution. In other words, Ilarregui is mainly used only to show that the condition of the communication signals between the autonomous driving vehicle and the receiver of Parks’ disclosure includes a reception condition of the signal from the autonomous driving vehicle received by the receiver. Further, Figure 1 and paragraphs [0017] and [0021]-[0023] of Ilarregui clearly teach that the action of transmitting information that is used by the satellite to transmit second information to the vehicle can/is based on a reception condition of the signal from the autonomous driving vehicle received by the receiver (e.g. Figure 1 shows two way communication between the aircraft and the ground station [therefore, communications being changed from the transmitter to the satellite has to also include transmission of information from the transmitter to the vehicle via the satellite] and further Ilarregui states “if a line of sight were to be interrupted by a mountain range or the curvature of the earth, … a secondary system may be employed … to provide reliable communications … between an aircraft and a ground station. In a particular implementation, a secondary system may involve a communication relay, such as, in one example, without limitation, a satellite”). 3) Claim 5 is commensurate in scope with claim 1 except that claim 5 uses another vehicle instead of the satellite and a vehicle-to-vehicle communication device instead of the satellite receiver which are all taught by Ilarregui. Based on claim 1, each and every limitation of claim 5 is already disclosed by the modified disclosure and the only limitation left is that another vehicle can be used instead of the satellite as the secondary/relay communication device and such concept is directly taught in Ilarregui (see at least [0023]) which teaches that another aircraft can be used as the communication relay instead of the satellite; as such, it would have been obvious to one of ordinary skill in the art that each and every limitation of claim 1 being disclosed by the modified disclosure still applies to claim 5 plus the fact that the satellite can be replaced by another vehicle and therefore a vehicle-to-vehicle communication device instead of the satellite receiver also, in order to maximize efficiency and utility of the overall system.
(d) Applicant argues : in Simon, the information transmitted by the satellite is not control information "configured to control a component of the autonomous driving vehicle in order to limit speed of the autonomous driving vehicle". Indeed, the information in Simon is merely data and is not any instructions to control any components … Ilarregui does not teach one vehicle transmitting any control information to an autonomous vehicle, much less transmitting control information to such vehicle. Ilarregui merely mentioned a vague statement of transmitting some information to another aircraft but none of this information that may be transmitted controls that aircraft … Applicant has thoroughly reviewed each of cited paragraphs [0019], [0023], [0027], [00301, [0031] and [0033] of Ilarregui, and there is no teaching of sending any control information to an autonomous vehicle … Simon merely teaches that the satellite transmits speed data -- not any control instructions whatsoever


The Examiner’s Response (d)-
Examiner has carefully considered Applicant’s arguments. Examiner would first like to point to paragraphs [0012]-[0016], claim 13 and claim 15 of Parks which discloses that the first/second control information transmitted can be control instructions configured to control the autonomous driving vehicle. As such 1) one of ordinary skill in the art would find it obvious that control instructions/commands configured to control the autonomous driving vehicle would be at least partially regarding speed of the autonomous driving vehicle as controlling an autonomous driving vehicle would only be safe/possible if at least speed and direction are controlled. 2) Examiner would like to note that Parks already discloses most of the limitations of the independent claims and is only being modified by Ilarregui and Simon to indicate that a few not explicitly disclosed concepts included in the independent claims are well known and would have been obvious to one of ordinary skill in the art based on Ilarregui and Simon. As such, Parks is not losing any parts of its own disclosure but is only being modified to incorporate/add the missing concepts to the overall disclosure. 3) Examiner has mentioned the above responses in an effort to explain the understanding and the reasoning behind all the rejections; however, in order to expedite prosecution, Examiner is also using new ground(s) of rejection as seen in 35 USC 103 below.

Examiner’s Response to the Overall arguments-
Examiner has carefully considered Applicant’s arguments and would like to note that it seems a lot of Applicant’s arguments relies on arguing that the references such as Ilarregui and Simon do not include each and every limitation of the independent claims. However, Examiner would like to point that independent claims 1, 5 and 6 are being rejected under 35 USC 103 and that the primary reference used for such claims is Parks; therefore, Parks is the disclosure being modified by incorporating/adding a few concepts from Ilarregui and Simon. In other words, Parks does not lose any parts of his/her own disclosure when being modified by Ilarregui and Simon; Parks discloses the limitations of the independent claims as mapped by the Examiner except a few not explicitly disclosed limitations which Ilarregui and Simon teach/suggest. And each and every limitation of the independent claims 1, 5 and 6 are therefore obvious/disclosed in view of Parks as modified by the other references (Ilarregui, Simon, etc). Examiner has mentioned the above responses in an effort to explain the understanding and the reasoning behind all the rejections; however, in order to expedite prosecution, Examiner is also using new ground(s) of rejection for some of the limitations argued as seen in 35 USC 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 recite the limitation “the second speed limit information”. There is insufficient antecedent basis for such limitation in the claims. Further, it is unclear, what second speed limit information Applicant is referring to, for example, is this second speed limit information associated with any previous limitation or is it a random limitation?

Claims 5 and 6 recite the limitation “the speed”. There is insufficient antecedent basis for such limitation in the claim.

Claims 7 and 9 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US20180026705A1) in view of Ilarregui (US20110189943A1) in further view of Nance (US20190064833A1).
Regarding claim 1, Parks discloses a controller for transmitting control information necessary for autonomous driving to an autonomous driving vehicle (see at least [0001], [0006] and [0023]), comprising: a receiver configured to receive a signal transmitted from a wireless communication device included in the autonomous driving vehicle (see at least Figure 1, [0006] and [0022]); a first transmitter configured to transmit first control information to the wireless communication device included in the autonomous driving vehicle (see at least Figure 1, [0012]-[0014], [0016] and [0024]); and a second transmitter configured to transmit, to a satellite, information that is used by the satellite to transmit second control information, which is configured to control the autonomous driving vehicle, from the satellite directly, to a satellite receiver included in the autonomous driving vehicle based on condition(s) of communication signals between the autonomous driving vehicle and the receiver (see at least Figure 1, [0006], [0012]-[0015], [0024], [0026], [0027], [0035], claim 13 and claim 15).
Parks does not explicitly disclose that the information is transmitted to a satellite and used by the satellite to transmit second control information to the vehicle based on a reception condition of the signal from the autonomous driving vehicle received by the receiver (in other words, Parks does not explicitly disclose that condition(s) of communication signals between the autonomous driving vehicle and the receiver includes a reception condition of the signal from the autonomous driving vehicle received by the receiver). However, such matter is suggested by Ilarregui (see at least [0017], [0022], [0025], [0031] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui which teaches using the satellite as the secondary communication system (just like in Parks’ disclosure) based on a reception condition of the signal from the autonomous driving vehicle received by the receiver since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and incorporation of the teachings of Ilarregui would ensure increased accuracy and thereby increase reliability and safety since Ilarregui explicitly teaches that the communication signals between the autonomous driving vehicle and the receiver of Parks’ system could/does include a reception condition of the signal from the autonomous driving vehicle received by the receiver in order to maximize the knowledge of the system to increase accuracy and expectancy.
Parks as modified by Ilarregui does not explicitly disclose that the second control information being transmitted by the satellite to the vehicle is configured to control a component of the autonomous driving vehicle in order to limit speed of the autonomous driving vehicle (in other words, while Parks discloses the satellite transmitting second control information for controlling the vehicle; since Parks does not explicitly disclose such second control information transmitted by the satellite to the vehicle includes information configured to control a component of the vehicle in order to limit speed of the vehicle; Nance is used to expedite prosecution). However, such matter is suggested by Nance (see at least Figure 1, [0003]-[0005] and [0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks as modified by Ilarregui to incorporate the teachings of Nance which teaches the satellite to transmit to the vehicle the second control information, which is configured to control a component of the vehicle in order to limit speed of the vehicle since they are all directed to using secondary communication system(s) and incorporation of the teachings of Nance would increase safety and reliability of the overall system by explicitly focusing on speed control information for the vehicle.

Regarding claim 2, Parks discloses wherein the second transmitter transmits the information used by the satellite to transmit the second control information based on, as the communication signals between the autonomous driving vehicle and the receiver, interruption of a signal (see at least Figure 1, [0006], [0024], [0026], [0027] and [0035]). 
Parks does not explicitly disclose transmitting the information used by the satellite to transmit the second control information is based on, as the reception condition, interruption of the signal from the autonomous driving vehicle received by the receiver (in other words, Parks does not explicitly disclose that interruption of a signal as the communication signals between the autonomous driving vehicle and the receiver includes interruption of the signal from the autonomous driving vehicle received by the receiver as the reception condition). However, such matter is suggested by Ilarregui (see at least [0017], [0018] [0022], [0025], [0027], [0030], [0031], [0033] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui which teaches using the satellite as the secondary communication system (just like in Parks’ disclosure) based on, as the reception condition, interruption of the signal from the autonomous driving vehicle received by the receiver since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and incorporation of the teachings of Ilarregui would ensure increased accuracy and thereby increase reliability and safety.

Regarding claim 4, Parks discloses wherein: the first transmitter is configured to transmit the first control information20 that is generated based on the signal from the autonomous driving vehicle received by the receiver (see at least abstract, Figure 1, Figure 2, [0012]-[0014], [0016], [0022], [0024], [0029], [0037], claim 4 and claim 19).
Parks fails to disclose the second control information is generated based on a signal from a vehicle other than the autonomous driving vehicle received by the receiver.
Ilarregui teaches that if the autonomous driving vehicle cannot/should not directly communicate with the receiver then a vehicle other than the autonomous driving vehicle can relay/transmit signals to the receiver (see at least [0019], [0023], [0027], [0030] and [0033]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui wherein if the autonomous driving vehicle cannot/should not directly communicate with the receiver then a vehicle other than the autonomous driving vehicle can relay/transmit signals to the receiver since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and use of Ilarregui would ensure increased accuracy and thereby increase reliability and safety. Given Parks as modified by Ilarregui it would have been obvious to one of ordinary skill in the art that the second control information is generated based on a signal from a vehicle other than the autonomous driving vehicle received by the receiver since based on the reception condition a vehicle other than the autonomous driving vehicle would be transmitting a signal to the receiver based on signals from the autonomous driving vehicle which would cause the second transmitter to transmit the second control information that is generated based on a signal from a vehicle other than the autonomous driving vehicle received by the receiver.

Regarding claim 6, Parks discloses an autonomous driving vehicle (see at least [0001]), comprising: a transmitter configured to transmit a signal to a controller (see at least Figure 1, [0006] and [0022]); a receiver configured to receive first control information from the controller (see at least Figure 1, [0012]-[0014], [0016] and [0024]); and a satellite receiver configured to receive second control information, which is control instructions configured to control the autonomous driving vehicle, from a satellite based on condition(s) of communication signals between the autonomous driving vehicle (transmitter) and the controller (see at least Figure 1, [0006], [0024], [0026], [0027] and [0035]).
Parks does not explicitly disclose wherein the second control information is received from a satellite based on a transmission condition of the signal transmitted to the controller with use of the transmitter (in other words, Parks does not explicitly disclose condition(s) of communication signals between the autonomous driving vehicle (transmitter) and the controller can/does include a transmission condition of the signal transmitted to the controller with use of the transmitter. However, such matter is suggested by Ilarregui (see at least [0017], [0022], [0025], [0027], [0030], [0031], [0033] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui which teaches using a satellite for communications based on a transmission condition of the signal transmitted to the controller with use of the transmitter since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and use of Ilarregui would ensure increased accuracy and thereby increase reliability and safety since Ilarregui explicitly teaches that the communication signals between the autonomous driving vehicle (transmitter) and the controller of Parks’ system could/does include a transmission condition of the signal transmitted to the controller with use of the transmitter in order to maximize the knowledge of the system to increase accuracy and expectancy.
Parks as modified by Ilarregui does not explicitly disclose the second control information received from a satellite is control instructions configured to control a component of the autonomous driving vehicle in order to limit the speed of the autonomous driving vehicle (in other words, while Parks discloses the satellite transmitting second control information for controlling the vehicle; since Parks does not explicitly disclose such second control information transmitted by the satellite to the vehicle is control instructions configured to control a component of the vehicle in order to limit speed of the vehicle; Nance is used to expedite prosecution). However, such matter is suggested by Nance (see at least Figure 1, [0003]-[0005] and [0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks as modified by Ilarregui to incorporate the teachings of Nance which teaches receiving from the satellite, second control information, which is control instructions configured to control a component of the vehicle in order to limit speed of the vehicle since they are all directed to using secondary communication system(s) and incorporation of the teachings of Nance would increase safety and reliability of the overall system by explicitly focusing on speed control information for the vehicle.

Regarding claim 7, Parks discloses wherein the satellite receiver receives the second control information based on failure of communication signals between the autonomous driving vehicle (transmitter) and the controller (see at least Figure 1, [0006], [0024], [0026], [0027] and [0035]). 
Parks does not explicitly disclose wherein the satellite receiver receives the second control information based on failure of transmission of the signal to the controller with use of the transmitter (in other words, Parks does not explicitly disclose that failure of the communication signals between the autonomous driving vehicle (transmitter) and the controller includes failure of transmission of the signal to the controller with use of the transmitter). However, such matter is suggested by Ilarregui (see at least [0017], [0018], [0022], [0025], [0027], [0030], [0031], [0033] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui which teaches wherein the satellite receiver receives the information based on failure of transmission of the signal to the controller with use of the transmitter since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and use of Ilarregui would ensure increased accuracy and thereby increase reliability and safety since Ilarregui explicitly teaches that failure of the communication signals between the autonomous driving vehicle (transmitter) and the controller includes failure of transmission of the signal to the controller with use of the transmitter.

Regarding claim 9, Parks does not explicitly disclose further comprising a first controller configured to generate the second control information based on the first control information. However, such matter is suggested by Ilarregui (see at least [0017], [0022], [0025], [0027], [0030], [0033] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui of further comprising a first controller configured to generate the second control information based on the first control information since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and use of Ilarregui would ensure increased accuracy and thereby increase reliability and safety.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US20180026705A1) in view of Ilarregui (US20110189943A1) in further view of Nance (US20190064833A1) in yet further view of Simon (US7907063B2) and in yet further view of Yang (US20210005079A1).
Regarding claim 3, Parks discloses wherein: the first transmitter is configured to transmit, as the first control information, first command information; and second command information (see at least Figure 1, [0006], [0012]-[0014], [0016], [0024], [0026], [0027] and [0035]).
Parks fails to disclose wherein: the first transmitter is configured to transmit, as the first control information, first speed limit information for limiting the speed of the autonomous driving vehicle; and the second speed limit information being smaller in data volume than the first speed limit information.
Ilarregui teaches decreasing a rate at which signals are processed, transmitted and received for the secondary/satellite communication system and receiving at least a portion of the signals (see at least [0027], [0030] and [0033]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui of decreasing a rate at which signals are processed, transmitted and received for the secondary/satellite communication system and receiving at least a portion of the signals since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and use of Ilarregui would increase cost-effectiveness of the overall system. 
Simon teaches wherein: the information can be speed limit information for limiting speed of the autonomous driving vehicle (see at least abstract; Col.1 lines 59-65; Col.2 lines19-25; Col.4 line 65-Col.5 line 7; Col.6 lines 47-50 and Col.7 lines 46-49 and 64-67). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks as modified by Ilarregui and Nance to incorporate the teachings of Simon wherein the information can be speed limit information for limiting speed of the autonomous driving vehicle since they are all directed to using secondary communication system(s) and incorporation of the teachings of Simon would ensure increased efficiency and reliability of the overall system.
Yang teaches the second information being smaller in data volume than the first information (see at least [0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks as modified by Ilarregui, Nance and Simon to incorporate the teachings of Yang of the second information being smaller in data volume than the first information since they are directed to communication systems and incorporation of the teachings of Yang would ensure increased efficiency and cost-effectiveness of the overall system. Given the differences between the satellite based communications and the primary based communications as disclosed by Parks as modified by Ilarregui, Nance and Simon, it would have been obvious to one of ordinary skill in the art for the second speed limit information to be smaller in data volume than the first speed limit information in order to maximize efficiency of the system.

Regarding claim 8, claim 8 is commensurate in scope with claims 3 and 6. See above for rejection of claims 3 and 6.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US20180026705A1) in view of Ilarregui (US20110189943A1) in further view of Bremkens (US20180244275A1).
Regarding claim 5, Parks discloses a controller for transmitting control information necessary for autonomous driving to an autonomous driving vehicle (see at least [0001], [0006] and [0023]), comprising: a receiver configured to receive a signal transmitted from a wireless communication device included in the autonomous driving vehicle (see at least Figure 1, [0006] and [0022]); a first transmitter configured to transmit first control information to the wireless communication device included in the autonomous driving vehicle (see at least Figure 1, [0012]-[0014], [0016] and [0024]); and a second transmitter configured to transmit, to a satellite, information that is used by the satellite to transmit second control information, which is configured to control the autonomous driving vehicle, to a satellite receiver included in the autonomous driving vehicle based on condition(s) of communication signals between the autonomous driving vehicle and the receiver (see at least Figure 1, [0006], [0012]-[0015], [0024], [0026], [0027], [0035], claim 13 and claim 15).
Parks does not explicitly disclose that the information is transmitted to another vehicle and used by the other vehicle to transmit second control information to a vehicle-to-vehicle communication device included in the autonomous driving vehicle based on a reception condition of the signal from the autonomous driving vehicle received by the receiver (in other words, Parks does not explicitly disclose that another vehicle is used instead of the satellite and as such a vehicle-to-vehicle communication device included in the vehicle is used instead of the satellite receiver included in the vehicle and that the condition(s) of communication signals between the autonomous driving vehicle and the receiver includes a reception condition of the signal from the autonomous driving vehicle received by the receiver). However, such matter is suggested by Ilarregui (see at least [0017], [0019], [0021]-[0023], [0025], [0027], [0030], [0031], [0033] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks to incorporate the teachings of Ilarregui which teaches another vehicle can/is [be] used instead of the satellite and as such a vehicle-to-vehicle communication device included in the vehicle can/is [be] used instead of the satellite receiver included in the vehicle and that using the other vehicle/satellite as the secondary communication system is based on a reception condition of the signal from the autonomous driving vehicle received by the receiver since they are directed to using secondary communication system(s) if primary communication system(s) is interrupted/fails and incorporation of the teachings of Ilarregui would ensure increased accuracy and thereby increase reliability and safety since Ilarregui explicitly teaches that the communication signals between the autonomous driving vehicle and the receiver of Parks’ system could/does include a reception condition of the signal from the autonomous driving vehicle received by the receiver in order to maximize the knowledge of the system to increase accuracy and expectancy; also maximize efficiency of the system since Ilarregui teaches that another vehicle can be used too instead of the satellite as the communication relay.
Parks as modified by Ilarregui does not explicitly disclose that the second control information being transmitted by the other vehicle to the vehicle is configured to control a component of the autonomous driving vehicle in order to limit the speed of the autonomous driving vehicle (in other words, while Parks as modified by Ilarregui discloses the other vehicle transmitting second control information for controlling the vehicle; since Parks does not explicitly disclose such second control information transmitted includes information configured to control a component of the vehicle in order to limit speed of the vehicle; Bremkens is used to expedite prosecution). However, such matter is suggested by Bremkens (see at least [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Parks as modified by Ilarregui to incorporate the teachings of Bremkens which teaches the other vehicle to transmit to the vehicle the second control information, which is configured to control a component of the vehicle in order to limit speed of the vehicle since they are all directed to vehicle navigation system(s) and incorporation of the teachings of Bremkens would increase safety and reliability of the overall system by explicitly focusing on speed control information for the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667          

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667